          Case 2:20-cv-00163-SMJ   ECF No. 10   filed 10/20/20   PageID.158 Page 1 of 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




1
                                                                     Oct 20, 2020
                                                                         SEAN F. MCAVOY, CLERK


2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     RICHARD EUGENE YALLUP, JR.,                 No. 2:20-cv-00163-SMJ
5
                               Plaintiff,
6                                                ORDER DISMISSING
                   v.                            COMPLAINT WITH PREJUDICE
7
     RENEE S. TOWNSLEY,
8
                               Defendant.
9

10           By Order filed August 11, 2020, the Court advised Plaintiff Richard Eugene

11   Yallup, Jr. of the deficiencies of his Complaint, ECF No. 1, and directed him to

12   either amend his Complaint or file a motion to voluntarily dismiss this action within

13   sixty days. ECF No. 9. Plaintiff, currently incarcerated at the Clallam Bay

14   Corrections Center, is proceeding pro se and in forma pauperis. Defendant has not

15   been served. The Court cautioned Plaintiff that if he failed to amend his Complaint

16   or voluntarily dismiss this action, the Court would dismiss it for failure to state a

17   claim under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1). The deadline to file has

18   passed and Plaintiff has filed nothing further.

19   //

20   //




     ORDER DISMISSING COMPLAINT WITH PREJUDICE – 1
       Case 2:20-cv-00163-SMJ     ECF No. 10       filed 10/20/20   PageID.159 Page 2 of 2




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

3                 PREJUDICE because Defendant’s quasi-judicial immunity cannot

4                 give rise to civil liability. Mullis v. U.S. Bankruptcy Court for Dist. of

5                 Nev., 828 F.2d 1385, 1390 (9th Cir. 1987) (“Court clerks have absolute

6                 quasi-judicial immunity from damages for civil rights violations when

7                 they perform tasks that are an integral part of the judicial process.”).

8          2.     Based on the Court’s reading of Harris v. Harris, 935 F.3d 670, 674–

9                 75 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

10                28 U.S.C. § 1915(g).

11         3.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

12                this file.

13         4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

14                of this Order could not be taken in good faith and would lack any

15                arguable basis in law or fact.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

17   provide a copy to pro se Plaintiff at his last known address.

18         DATED this 20th day of October 2020.

19                       _________________________
                         SALVADOR MENDOZA, JR.
20                       United States District Judge




     ORDER DISMISSING COMPLAINT WITH PREJUDICE – 2
